Title: From Benjamin Franklin to David Hall, 24 February 1766
From: 
To: 


Dear Mr. Hall,
London, Feb. 24. 1766
The House of Commons after a long Debate, which lasted from Friday 3 aClock to 2 the next Morning, came to a Resolution to repeal the Stamp Act, 275 to 167, the Minority being for explaining and amending. The Party of the late Ministry will give the Bill all the Obstruction and Delay possible, but there is reason now to believe it will pass both Houses which has long been rather doubtful. The present Ministry, who have been true Freinds to America in this Affair, purpose also to review the Acts of Trade, and give us every farther Relief that is reasonable. I hope therefore that Harmony between the two Countries will be restor’d, and all Mobs and Riots on our Side the Water totally cease. It will certainly become us on this Occasion to behave decently and respectfully with regard to Government here, that we may not disgrace our Friends who have in a manner engag’d their Credit for us on that head. We now see that tho’ the Parliament may sometimes possibly thro’ Misinformation be mislead to do a wrong Thing towards America, yet as soon as they are rightly inform’d, they will immediately rectify it, which ought to confirm our Veneration for that most august Body, and Confidence in its Justice and Equity. Great Honour and Thanks are due to the British Merchants, trading to America, who have all of them been our zealous and indefatigable Friends, particularly Mr. Trecothick and Mr. Capel Hanbury. We had also many firm Friends in the House of Commons, viz. Mr. Pitt, Mr. Conway, Mr. Cooke, Mr. Dowdeswell, Sir George Saville, Sir William Meredith, Mr. Burke, Mr. Cooper, Mr. Jackson, Mr. Huske, with a Number of others too many to enumerate at present. I am, as ever, Yours affectionately
B Franklin

[The above for the Gazette I enclose you some of the Cards on which I have lately wrote all my Messages; they are to show the Mischiefs of reducing the Colonies by Force of Arms.]

 
Addressed: To / Mr David Hall / Printer / Philadelphia
Endorsed: Mr. Franklin February 24. 1766
